DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on 9/24/2021.
The application has been amended as follows: 
IN THE CLAIMS:

The entire recitation of claim 1 has been replace with ---1. A mine explosion-isolating hoisting device with a built-in type permanent magnet motor, comprising:
a spindle fixed on the ground;
a permanent magnet motor stator fixed on the spindle;
a drum rotating relative to the spindle, the drum surrounding the spindle circumferentially;
a permanent magnet motor external rotor fixed by a spoke plate and rotating relative to the spindle; and
a cooling apparatus for cooling the permanent magnet motor stator,
wherein the cooling apparatus comprises a cooling liquid cavity for accommodating a cooling liquid;
at least one outer wall of the cooling liquid cavity is propped against a stator iron core of the permanent magnet motor stator;

a radial distance between an outer circumferential surface of the permanent magnet motor external rotor and an inner wall of the drum is greater than a preset value.---.

Claim 5 has been cancelled.
In claim 6 line 2, the phrase “claim 5” has been changed to ---claim 4---.
In claim 7 line 3, the phrase “from the outside” has been changed to ---from an outside---.
In claim 8 lines 4-5, the phrase “, and one end of the support plate is fixed on the spindle, and the other end of the support plate is configured to support the stator iron core” has been changed to ---, and one end of each of the two support plates is fixed on the spindle, and the other end of each of the two support plates is configured to support the stator iron core---.

REASONS FOR ALLOWANCE
Claims 1-4, 6-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically CN 109368466 (IDS) teaches a drum, disc, junction surface, and spindle but does not specifically disclose 
a cooling apparatus for cooling the permanent magnet motor stator,
wherein the cooling apparatus comprises a cooling liquid cavity for accommodating a cooling liquid; at least one outer wall of the cooling liquid cavity is propped against a stator iron core of the permanent magnet motor stator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.